 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:17-mc-00029-EPG

12                                Plaintiff,            ORDER ON STIPULATED MOTION FOR
                                                        EXTENSION OF TIME TO FILE COMPLAINT
13                          v.                          FOR FORFEITURE AND/OR OBTAIN
14   APPROXIMATELY 30 FIREARMS,                         INDICTMENT ALLEGING FORFEITURE

15                               Defendant.             (ECF No. 22)

16

17          The Court has reviewed the stipulated motion for extension of time to file a complaint for
18 forfeiture and/or obtain an indictment alleging forfeiture (ECF No. 22) and finds that the parties have

19 shown good cause for such an extension. Accordingly, it is:

20          ORDERED, that the date by which the United States is required to file a complaint for forfeiture
21 against the property and/or obtain an indictment or information alleging that the property is subject to

22 forfeiture is hereby extended to December 28, 2021.

23
     IT IS SO ORDERED.
24

25      Dated:     July 8, 2021                               /s/
26                                                    UNITED STATES MAGISTRATE JUDGE

27

28

                                                         1
30
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     2
30
